EXHIBIT 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



LICENSE AGREEMENT
 
This License Agreement (“Agreement”) is effective as of January 1, 2009 (the
“Effective Date”) by and between, on one hand, Primal Solutions, Inc, a Delaware
corporation (“Primal”), and Wireless Billing Systems, a California corporation
(“WBS”) (WBS and Primal, collectively, “Licensee”), and, on the other hand,
BillWise, Inc., a California corporation (“BillWise”) (BillWise and Licensee,
each a “Party” and collectively the “Parties”), with respect to the following
facts:
 
WHEREAS, the Parties have entered into that certain Asset Purchase Agreement
dated as of the Effective Date (“APA”), pursuant to which BillWise is purchasing
certain assets from, and assuming certain obligations and liabilities of,
Licensee, including the Software and Trademarks;
 
WHEREAS, Licensee requires a license back to the Software and Trademarks in
order to perform certain of its obligations under the APA and to continue to
service its customers (excluding the Transferred Customers) existing as of
December 31, 2008 (“Customers”); and
 
WHEREAS, BillWise is willing to grant Licensee such a license pursuant to the
terms and conditions of this Agreement.
 
NOW, THEREFORE, based on the foregoing premises and in consideration of the
promises contained in this Agreement, the Parties agree as follows:
 
1.           DEFINITIONS
 
.  Capitalized terms used in this Agreement have the meanings ascribed to them
below or where defined in this Agreement.  Any capitalized terms used and not
defined in this Agreement have the meanings ascribed to such terms in the APA.
 
1.1           “Affiliate” means, with respect to an entity, any other entity
that controls, is controlled by, or is under common control with such
entity.  For the purposes of this Agreement, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such person whether through the
ownership of voting securities, by contract, or otherwise.
 
1.2           “Confidential Information” means all information regarding a
Party’s business or affairs, including, without limitation, the Software,
business concepts, processes, methods, systems, know-how, devices, formulas,
product specifications, marketing methods, prices, customer lists, methods of
operation, and other information, whether in oral, written, or electronic form,
that is either designated as confidential or that is disclosed under
circumstances such that a reasonable person would know it is confidential.  The
terms, but not the existence, of this Agreement are confidential.  The following
information will not be deemed Confidential Information:  (i) information that
is or becomes publicly available through no fault of the Party obligated to keep
it confidential; (ii) information with regard to the other Party that was
rightfully known by a Party prior to commencement of discussions regarding the
subject matter of the Agreement; (iii) information that was independently
developed by a Party without use of the Confidential Information; and (iv)
information rightfully disclosed to a Party by a third party without continuing
restrictions on its use or disclosure.
 
1.3           “including” means including, without limitation.
 
1.4           “Intellectual Property Rights” means any and all of the following
(by whatever name or term known or designated) now known or hereafter existing
anywhere in the world:  (i) rights associated with works of authorship,
including, without limitation, all exclusive exploitation rights, copyrights,
moral rights, and mask work rights; (ii) trade secret rights and other
Confidential Information;
 

                                                                    
 
1 

--------------------------------------------------------------------------------

 

(iii) patents (including, without limitation, reissues, divisions,
reexaminations, extensions, provisionals, continuations, and
continuations-in-part thereof), designs, and other industrial property rights;
(iv) source code, object code, formulas, ideas, concepts, mask works, methods,
know-how, processes, devices, and the like, whether or not any of the foregoing
are subject to protection under law; (v) all registrations, applications,
renewals, extensions, continuations, divisions, reissues, and the like; and
(vi) all other intellectual property and proprietary rights of every kind and
nature whether arising by operation of law, contract, license, or otherwise,
including trademark, service mark, trade dress, and other marks based on
designation of source or origin.
 
1.5           “Software” means all of the software transferred to BillWise
pursuant to the APA (including Connect IXC, Access IM, Connect RTR, IPC, WPM,
Marketing Dashboard and Revenue Assurance Suite), and any derivative works,
modifications, or improvements thereof produced by or on behalf of Licensee to
the extent Licensee retains ownership and has the right to transfer ownership
thereof, in each case including all associated source code, object code,
documentation, and related Intellectual Property Rights; provided that
“Software,” for purposes of this Agreement, shall not include Connect CCB,
Communications Resources Manager (CRM), and EBP&P.
 
1.6           “Trademarks” means the trademarks, service marks, trade dress, and
similar indicia that were transferred to BillWise pursuant to the APA that are
used to identify or distinguish the various products associated with the
Software.
 
1.7           “Use” means use, copy, distribute, create derivative works from,
modify, display, perform, transmit, make, sublicense, offer to sublicense,
import, maintain, and improve.
 
2.           LICENSE.  Subject to the terms and conditions of this Agreement,
BillWise hereby grants Licensee a worldwide, royalty free and fully-paid,
irrevocable, and non-transferable right and license, under all Intellectual
Property Rights, to Use the Software and Trademarks solely for the purposes
of:  (i) providing services as necessary to support BillWise pursuant to the
terms of the APA and as otherwise requested by BillWise and (ii) while Licensee
has outstanding contractual obligations to Customers, providing its services to
such Customers, including, without limitation, Time-Warner Cable, Inc., and
otherwise as necessary to fulfill its obligations under its agreements with such
Customers, as amended or otherwise modified.  Notwithstanding the foregoing,
Licensee may not sell or transfer any license to the Software except consistent
with past practices in the ordinary course of its business.
 
3.           PROPRIETARY RIGHTS.
 
3.1           Ownership of Intellectual Property Rights.  Except for the rights
expressly granted under this Agreement, BillWise will own all Intellectual
Property Rights and all other right, title, and interest in and to the Software
and Trademarks.  No right or license will be implied by estoppel or otherwise,
other than the rights and licenses expressly granted in this Agreement, and all
rights not specifically granted to Licensee in this Agreement are reserved by
BillWise.  BillWise owns all Intellectual Property Rights in and to the
Trademarks and Software, including, without limitation, any updates or upgrades
thereto provided by BillWise under this or any other agreement.  To the extent
that Licensee retains ownership and has the right to transfer ownership thereof,
Licensee hereby assigns to BillWise exclusive ownership of any derivative works,
modifications, or improvements of Software produced by or on behalf of Licensee,
either separately or jointly with others.
 
3.2           Quality Control.  BillWise acknowledges and agrees that it is
familiar with the quality of goods and services provided by Primal prior to the
Effective Date and such quality is acceptable with respect to goods and services
bearing the Trademarks.  Primal shall use reasonable efforts to ensure that the
quality of the goods and services bearing the Trademarks remains equal to or
better than quality of
 

                                                                 
 
2 

--------------------------------------------------------------------------------

 

goods and services provided by Primal prior to the Effective Date.  Primal shall
obtain BillWise’s prior written approval before using the Trademarks on any
newly created marketing materials.
 
3.3           Confidential Information.  Any Confidential Information of one
Party (hereinafter the “Disclosing Party”) received by the other Party
(hereinafter the “Receiving Party”) under this Agreement shall be used,
disclosed, or copied, only for the purposes of, and only in accordance with,
this Agreement.  The Receiving Party shall use reasonable efforts to prevent the
unauthorized Use of the Disclosing Party’s Confidential Information; provided,
however, that a Party may disclose the Confidential Information to its
Affiliates and subcontractors that:  (i) have a need to know such Confidential
Information for purposes of carrying out their obligations under this Agreement
but only to the extent that such Confidential Information is needed to perform
their obligations under this Agreement and (ii) have agreed in writing in
advance to be bound by a written confidentiality agreement reasonably acceptable
to the other Party.  The Receiving Party shall notify the Disclosing Party
immediately in the event of any unauthorized Use of any Confidential
Information.  Further, either Party may disclose the terms of this Agreement,
subject to the execution of a confidentiality agreement, to its board of
directors or other similar governing body, its attorneys and accountants, and
potential acquisition partners or funding sources, and as required by law, rule,
regulation.  Either Party shall have the right to disclose Confidential
Information as required by law or legal process or under the applicable rules of
a securities market or exchange; provided, however, that the disclosing Party
shall use reasonable efforts to give the other Party a reasonable opportunity to
intervene to prevent such disclosure or to obtain a protective order, and that
any Confidential Information so disclosed otherwise remains subject to the
confidentiality obligations set forth in this Section.
 
4.           EXCLUSION OF DAMAGES.  EXCEPT AS MAY OTHERWISE BE PROVIDED IN THE
APA, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY
CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR SIMILAR DAMAGES,
WHETHER FORESEEABLE OR UNFORESEEABLE AND BASED ON ANY CAUSE OF ACTION, INCLUDING
CLAIMS FOR LOSS OF GOODWILL OR LOST PROFITS, EVEN IF ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES OCCURRING.
 
5.           TERM AND TERMINATION. This Agreement will commence as of the
Effective Date and will continue until Licensee has fulfilled or been discharged
of its obligations set forth in Section 2 of this Agreement, whether under
written agreements or otherwise.  The Parties acknowledge and agree that they
otherwise intend this Agreement to be non-terminable.  If a Party breaches this
Agreement, the other Party will have no right to terminate this Agreement;
rather, its sole remedy will be to seek an injunction and damages as may be
available under applicable law.  Section 3.3 of this Agreement shall survive any
termination of this Agreement until such time as the Confidential Information
becomes publicly available through no fault of the Receiving Party.
 
6.           GENERAL.
 
6.1           Entire Agreement.  This Agreement (and the Recitals, which are
hereby incorporated herein by this reference), and the APA, constitutes the
entire understanding and agreement, and supersedes any and all prior or
contemporaneous representations, understandings, and agreements between the
Parties with respect to the subject matter of this Agreement, all of which are
hereby merged into this Agreement.  All amendments, supplements or modifications
of this Agreement must be in writing and executed by the Parties.
 
6.2           Independent Parties.  Nothing contained in this Agreement will be
deemed to create, or be construed as creating, a joint venture or partnership
between the Parties.  Neither Party is, by virtue of this Agreement or
otherwise, authorized as an agent or legal representative of the other
Party.  Neither Party to this Agreement is granted any right or authority to
assume or to create any obligation or
 

                                                                  
 
3 

--------------------------------------------------------------------------------

 

responsibility, express or implied, on behalf or in the name of the other Party,
or to bind such other Party in any manner.
 
6.3           No Third Party Beneficiary.  Nothing contained in this Agreement
will be deemed to create, or be construed as creating, any third party
beneficiary right of action upon any third party whatsoever.
 
6.4           Export Regulations.  Licensee shall not export, directly or
indirectly, any Software or other Confidential Information acquired under this
Agreement in violation of any applicable export and import laws and regulations
(including, without limitation, those of the United States).
 
6.5           Injunctive Relief.  Each Party agrees that if it breaches any of
its obligations with respect to the other Party’s Confidential Information or
infringes the other Party’s Intellectual Property Rights, it will cause the
other Party irreparable injury that cannot be readily remedied in monetary
damages in an action at law.  Therefore, each Party agrees that the other Party
shall be entitled to obtain, on an expedited basis from any court of competent
jurisdiction, and without the requirement of the posting of a bond or other
security, immediate injunctive relief to enjoin any such breach or prospective
breach or any infringement or prospective infringement.  The foregoing will be
in addition to, and not in lieu of, such other remedies as either Party may
otherwise have available to it under applicable law.
 
6.6           Waiver.  No waiver of any provision of this Agreement, or any
rights or obligations of either Party under this Agreement, will be effective,
except pursuant to a written instrument signed by the Party waiving compliance,
and any such waiver will be effective only in the specific instance and for the
specific purpose stated in such writing.
 
6.7           Severability of Provisions.  In the event that any provision of
this Agreement is found invalid or unenforceable pursuant to judicial decree or
decision, the remainder of this Agreement will remain valid and enforceable
according to its terms.
 
6.8           Force Majeure.  If, by reason of any labor dispute, strike,
lockout, riot, war, act of terrorism, inability to obtain labor or materials,
earthquake, fire or other action of the elements, accident, governmental
restriction, appropriation or other cause beyond the control of a Party, either
Party is unable to perform in whole or in part its obligations as set forth in
this Agreement, then such Party shall be relieved of those obligations to the
extent it is so unable to perform and such inability to perform shall not make
such Party liable to the other Party.  Neither Party shall be liable for any
loss, injury, delay, or damages suffered or incurred by the other Party due to
the above causes.
 
6.9           Binding Effect; Assignment.  This Agreement will be binding upon
and will inure to the benefit of the Parties and their respective heirs,
representatives, successors and permitted assigns.  BillWise may freely assign
this Agreement without the prior written consent of the Licensee; Licensee may
assign this Agreement only upon the prior written consent of BillWise, such
consent not to be unreasonably withheld.  If either Party subcontracts any of
its rights or obligations under this Agreement to any third party, such Party
shall remain fully responsible for the acts and omissions of its subcontractors
and for the performance of its obligations under this Agreement.
 
6.10           Forum, Governing Law and Jurisdiction.  The validity,
construction, interpretation, and legal effect of this Agreement will be
governed by the laws of the State of California (irrespective of its choice of
law rules) and the United States of America applicable to contracts entered into
and performed entirely within the State of California.  Any action at law or in
equity arising under or in connection with this Agreement will be filed only in
an appropriate State or Federal Court located in Orange County,
 

                                                                   
 
4 

--------------------------------------------------------------------------------

 

California.  The Parties hereby irrevocably consent and submit to the exclusive
personal jurisdiction of and venue in such courts for the purposes of litigating
any such action.
 
6.11           Notice.  Any notice given by either Party to the other shall be
in writing and will be sent by personal delivery, internationally recognized
overnight courier or U.S. Mail, certified, postage prepaid, return receipt
requested, to the Parties at their respective addresses set forth in the APA, or
such other address(es) as specified in writing by such Party in accordance with
this Section.  Notice will be effective when delivered or five (5) days after it
is sent, whichever is sooner.
 
6.12           Review of Counsel; Construction.  Each of the Parties
acknowledges that it has had the opportunity to have this Agreement reviewed by
independent legal counsel of its choice.  The rule of construction that any
ambiguity in an agreement be construed against the drafter will not apply to
this Agreement.  All references to periods of time reflect calendar periods,
unless expressly stated otherwise.  The headings to Sections of this Agreement
are for convenience or reference only and do not form a part of this Agreement
and will not in any way affect its interpretation.
 

                                                                 
 
5 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
PRIMAL SOLUTIONS, INC.
BILLWISE, INC.
By:  /s/ John E. Rehfeld                                                  
                                                              
By:   /s/ Joseph R. Simrell                                              
                                                             
Name: John E. Rehfeld
Name: Joseph R. Simrell
Title: Authorized Person
Title: President
 
WIRELESS BILLING SYSTEMS
 
By:   /s/ John E. Rehfeld                                                 
                                                             
 
Name: John E. Rehfeld
 
Title: Authorized Person
 








 
 
 

--------------------------------------------------------------------------------

 
